 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
     ZAKEE SHAKIR,
 9
                                      Plaintiff,              Case No. C18-1333-RSL-JPD
10
             v.
11                                                            ORDER DENYING PLAINTIFF’S
     RICHARD ADAMS                                            MOTION FOR APPOINTMENT OF
12                                                            COUNSEL
                                      Defendant.
13

14           Plaintiff brings this civil rights action under 42 U.S.C. § 1983. Plaintiff is proceeding

15   with this action pro se and in forma pauperis. The present matter comes before the Court on

16   plaintiff’s motion for appointment of counsel. Dkt. 15. After careful consideration of the

17   motion, the governing law, and the balance of the record, the Court ORDERS as follows:

18           (1)     Plaintiff’s motion for appointment of counsel, Dkt. 15, is DENIED. No

19   constitutional right to counsel exists for an indigent plaintiff in a civil case unless the plaintiff

20   may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social Services,

21   452 U.S. 18, 25 (1981). However, pursuant to 28 U.S.C. § 1915(e)(1), this Court has the

22   discretion to appoint counsel for indigent litigants proceeding in forma pauperis. United States

23   v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995). The Court may appoint


     ORDER
     PAGE - 1
 1   counsel only on a showing of “exceptional circumstances.” Id.; Wilborn v. Escalderon, 789 F.2d

 2   1328, 1331 (9th Cir. 1986). “A finding of exceptional circumstances requires an evaluation of

 3   both the likelihood of success on the merits and the ability of the plaintiff to articulate his claims

 4   pro se in light of the complexity of the legal issues involved.” Wilborn, 789 F.2d at 1331. These

 5   factors must be viewed together before reaching a decision on a request for counsel under §

 6   1915(e)(1). Id.

 7           Here, the Court finds that plaintiff has failed to demonstrate that exceptional

 8   circumstances warrant the appointment of counsel at this time. To date, plaintiff has yet to offer

 9   evidence to suggest that this case is likely to succeed on the merits. In addition, it is not clear

10   that plaintiff is unable to articulate the legal and factual bases of his claims.

11           Accordingly, the Court concludes that appointment of counsel is not appropriate at this

12   time. Plaintiff will be free to move for appointment of counsel, if necessary, at a later date.

13           (2)     The Clerk is directed to send a copy of this Order to plaintiff and to the Honorable

14   Robert S. Lasnik.

15           DATED this 28th day of January, 2019.

16

17

18
                                                     A
                                                     JAMES P. DONOHUE
                                                     United States Magistrate Judge
19

20

21

22

23



     ORDER
     PAGE - 2
